990 A.2d 1146 (2010)
Anthony MANNELLA, by Mary MANNELLA, his attorney-in-fact, Petitioner
v.
PORT AUTHORITY OF ALLEGHENY COUNTY, Respondent.
No. 529 WAL 2009.
Supreme Court of Pennsylvania.
March 16, 2010.

ORDER
PER CURIAM.
AND NOW, this 16th day of March 2010, the Petition for Allowance of Appeal is GRANTED as to the issue set forth below. The issue, rephrased for clarity, is:
Whether 42 Pa.C.S. § 8522(b)(1), relating to the statutory exception to sovereign immunity associated with the operation of a motor vehicle, applies to the negligent lowering of a motorized mechanical wheelchair ramp that is an integral part of a bus.